Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  please delete “or less” in claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 18, 21, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka et al. (“Wakizaka”, US 20140335428 A1, disclosed in IDS).
Regarding claim 1, Wakizaka teaches a carbon material suitable for a non-aqueous secondary battery (Wakizaka, Title, [0001], e.g., carbon material; graphite material (which is a carbon material) for a non-aqueous electrolyte secondary battery), comprising 
a graphite capable of occluding and releasing lithium ions (Wakizaka, [0084], [0088], e.g., crystallinity of graphite is high and a space in which lithium ions can be intercalated increases (which is being interpreted as a graphite capable of occluding and releasing lithium ions); graphite material; insertion/elimination of lithium ions), 
wherein the carbon material has a Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.2 or greater (Wakizaka, [0088], [0205], Table 1, e.g., Raman value R of the graphite material is preferably 0.05 to 5 and more preferably 0.07 to 4 (which overlaps the claimed range of 0.2 or greater; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)); (in Table 1, Example 1, 2 and 5 show Raman R values of 0.31, 0.21 and 0.22, respectively, which fall in the claimed range of 0.2 or greater)), 
wherein the carbon material has a BET specific surface area of 0.4 m2/g to 5 m2/g (which overlaps in the claimed range of greater than 4.1 m2/g) (Wakizaka, [0037], [0205], Table 1, e.g., graphite material having a BET specific surface area of 0.4 m2/g to 5 m2/g (which overlaps the claimed range of greater than 4.1 m2/g; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.))),
wherein the carbon material has a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and falls in the 3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g)), 
wherein the carbon material has a roundness of 0.8 to 1.0 ( which overlaps the claimed range of 0.88 or greater) (Wakizaka, Abstract, [0055], [0057], e.g., graphite material has pores, wherein the pore has a circularity degree of 0.75 to 1.0 (which is being interpreted as a roundness of 0.75 to 1.0 which overlaps the claimed range of 0.88 or greater); the degree of circularity is 0.75 to 1.0 and still more preferably 0.8 to 1.0 (which overlaps the claimed range of 0.88 or greater)), and 
wherein the carbon material has a ratio of a pore diameter to particle diameter, PD/d50 (%), 1/1.5 to 1/13 (which equals to 0.67 to 0.077 which falls in the claimed range of 1.8 or less) (Wakizaka, [0036], e.g., graphite material, wherein, when an average particle diameter based on a volume measured in a solvent using a laser diffraction type particle size distribution analyzer is described as D50 and an average pore diameter measured by mercury intrusion technique is described as PDAVE, D50/PDAVE is 1.5 to 13 (which is when converted to PDAVE/D50 (equivalent to pore diameter to particle diameter ratio, PD/d50 (%)), is 1/1.5 to 1/13, which equals to 0.67 to 0.077 (which falls in the claimed range of 1.8 or less))). 
Wakizaka teaches the carbon material has a BET specific surface area of 0.4 m2/g to 5 m2/g which overlaps in the claimed range of greater than 4.1 m2
Wakizaka teaches the carbon material having a cumulative pore volume at pore diameters in a range of 3 um or less which overlaps the claimed a range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Wakizaka teaches a roundness of 0.8 to 1.0 which overlaps the claimed range of 0.88 or greater; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Claim 1 is directed to a product.  The product-by-limitations “as determined by a flow-type particle image analysis” of claim 1 does not distinguish the product of the instant application from the product of Wakizaka.  (See MPEP § 2113).
Regarding claim 7, Wakizaka teaches the carbon material for a non-aqueous secondary battery according to claim 1 as disclosed above.  Wakizaka teaches a non-aqueous secondary battery (Wakizaka, Title, [0001], [0047], e.g., a non-aqueous electrolyte secondary battery) comprising: 
a positive electrode and a negative electrode, each is expected to be capable of occluding and releasing lithium ions (Wakizaka, Abstract, [0140]-[0141], e.g., lithium ion secondary battery has a structure in which a positive electrode and a negative electrode are soaked in an electrolyte); and 
an electrolyte (Wakizaka, [0140], e.g., an electrolyte), 
wherein the negative electrode comprises a current collector and a negative electrode active material layer on the current collector, and wherein the negative electrode active material layer comprises the carbon material (Wakizaka, [0001], [0066], [0129]-[0138], [0140], e.g., graphite material (which is a carbon material) which 
Regarding claim 18, Wakizaka teaches wherein the carbon material has a total pore volume in a range of from 0.35 cm3/g to 0.65 cm3/g (which is equivalent to 0.35 mL/g to 0.65 mL/g which is close to the claimed range of from 0.7 mL/g to 10 mL/g) (Wakizaka, [0033], e.g., the total pore volume measured by mercury intrusion technique is 0.35 cm3/g to 0.65 cm3/g (which is merely close to the claimed range of 0.7 mL/g or more to 10 mL/g or less)).
Wakizaka’s total pore volume does not overlap with that of the claimed range but are merely close; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Claim 18 has a dependency on claim 1 which are both directed to a product.  The product-by-limitations “as determined by mercury intrusion porosimetry” of claim 18 does not distinguish the product of the instant application from the product of Wakizaka.  (See MPEP § 2113).
Regarding claim 21, Wakizaka teaches wherein the BET specific surface area of 0.4 m2/g to 5 m2/g, which overlaps the claimed range of from 4.9 to 30 m2/g (therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)) 2/g to 5 m2/g (which overlaps the claimed range of from 4.9 to 30 m2/g; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.))).
Regarding claim 23, Wakizaka teaches wherein the BET specific surface area, e.g., 4.10 (Table 1, Example 6), which falls in the claimed range of 20 m2/g or less (Wakizaka, [0037], [0205], Table 1, e.g., graphite material having a BET specific surface area of 0.4 m2/g to 5 m2/g (which falls in the claimed range of 20 m2/g or less); (in Table 1, Example 6 shows a BET specific surface area of 4.10 m2/g, which falls in the claimed range of 20 m2/g or less)).
Regarding claim 24, Wakizaka teaches wherein the BET specific surface area, e.g., 4.10 (Table 1, Example 6), which falls in the claimed range of 18 m2/g or less (Wakizaka, [0037], [0205], Table 1, e.g., graphite material having a BET specific surface area of 0.4 m2/g to 5 m2/g (which falls in the claimed range of 18 m2/g or less); (in Table 1, Example 6 shows a BET specific surface area of 4.10 m2/g, which falls in the claimed range of 18 m2/g or less)).
Regarding claim 25, Wakizaka teaches wherein the BET specific surface area, e.g., 4.10 (Table 1, Example 6), which falls in the claimed range of 15 m2/g or less (Wakizaka, [0037], [0205], Table 1, e.g., graphite material having a BET specific surface area of 0.4 m2/g to 5 m2/g (which falls in the claimed range of 15 m2/g or less); (in Table 1, Example 6 shows a BET specific surface area of 4.10 m2/g, which falls in the claimed range of 15 m2/g or less)).
Regarding claim 26, Wakizaka teaches wherein the Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.8 or less (Wakizaka, [0088], 
Regarding claim 27, Wakizaka teaches wherein the Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.7 or less (Wakizaka, [0088], [0205], Table 1, e.g., Raman value R of the graphite material is preferably 0.05 to 5 and more preferably 0.07 to 4 (which overlaps the claimed range of 0.7 or less; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)); (in Table 1, Example 1, 2 and 5 show Raman R values of 0.31, 0.21 and 0.22, respectively, which fall in the claimed range of 0.7 or less)).
Regarding claim 28, Wakizaka teaches wherein the Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.6 or less (Wakizaka, [0088], [0205], Table 1, e.g., Raman value R of the graphite material is preferably 0.05 to 5 and more preferably 0.07 to 4 (which overlaps the claimed range of 0.6 or less; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)); (in Table 1, Example 1, 2 and 5 show Raman R values of 0.31, 0.21 and 0.22, respectively, which fall in the claimed range of 0.6 or less)).
Regarding claim 29, Wakizaka teaches wherein the Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.5 or less (Wakizaka, [0088], [0205], Table 1, e.g., Raman value R of the graphite material is preferably 0.05 to 5 and more preferably 0.07 to 4 (which overlaps the claimed range of 0.5 or less; 
Regarding claim 30, Wakizaka teaches wherein the Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.4 or less (Wakizaka, [0088], [0205], Table 1, e.g., Raman value R of the graphite material is preferably 0.05 to 5 and more preferably 0.07 to 4 (which overlaps the claimed range of 0.4 or less; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)); (in Table 1, Example 1, 2 and 5 show Raman R values of 0.31, 0.21 and 0.22, respectively, which fall in the claimed range of 0.4 or less)).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka et al. (“Wakizaka”, US 20140335428 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Tokuda et al. (“Tokuda”, US 20130071730 A1) and Long et al. (“Long”, US 20100176767 A1).
Regarding claim 3, Wakizaka teaches the carbon material for a non-aqueous secondary battery having a cumulative pore volume at pore diameters in a range of 0.01 um to 1 um as disclosed in claim 1 above.  
Wakizaka does not teaches wherein the carbon material is a spheroidized graphite made of at least one selected from the group consisting of flake graphite, crystalline graphite, and vein graphite, and wherein the carbon material has a half width at half maximum of pore distribution, log (nm), of 0.45 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore 
However, in the same field of endeavor, Tokuda teaches a negative electrode active material made up of graphite particles (Tokuda, Abstract); examples of natural graphite include flake graphite (Tokuda, [0039]); and the graphite is in the form of spheroidized natural graphite particles (Tokuda, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material is a spheroidized graphite made of flake graphite, for the purpose of low cost and/or ease of electrode production (Tokuda, [0039]).  
Wakizaka in view of Tokuda does not teaches wherein the carbon material has a half width at half maximum of pore distribution, log (nm), of 0.45 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore distribution (nm), as determined by mercury intrusion porosimetry, of the carbon material for a non-aqueous secondary battery, with a horizontal axis expressed in common logarithm, log (nm).
However, in the same field of endeavor, Long teaches a porous carbon electrode structure having pores wherein the pores have an average diameter that ranges from about 2 nm to about 1 um (Long, Abstract); and the porous carbon electrode structure having a half width at half maximum of pore distribution, log (nm), of 0.3345, wherein the half width at half maximum of pore distribution, log (nm), is a half 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material has a half width at half maximum of pore distribution, log (nm), of 0.45 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore distribution (nm), of the carbon material for a non-aqueous secondary battery, with a horizontal axis expressed in common logarithm, log (nm), for the purpose of enhancing charge-storage capacity (Long, [0038]).  The half width at half maximum of pore distribution, log (nm) of 0.3345 is close enough that one skilled in the art would have expected similar properties. (See MPEP § 2144.05).  Long’s pore diameter range of 2 nm to 30 nm overlaps that of the claimed range of 0.01 um to 1 um; therefore, a prima facie case of obviousness exists.  (See MPEP § 2144.05).  
Claim 3 has a dependency on claim 1 which are both directed to a product.  The product-by-limitations “as determined by mercury intrusion porosimetry” of claim 3 does 
Regarding claim 4, Wakizaka teaches the carbon material for a non-aqueous secondary battery having a cumulative pore volume at pore diameters in a range of 0.01 um to 1 um as disclosed in claim 1 above.  
Wakizaka does not teaches wherein the carbon material is a composite carbon material comprising a carbonaceous material and a spheroidized graphite made of at least one selected from the group consisting of flake graphite, crystalline graphite, and vein graphite, and wherein the carbon material has a half width at half maximum of pore distribution, log (nm), of 0.3 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore distribution (nm), as determined by mercury intrusion porosimetry, of the carbon material for a non-aqueous secondary battery, with a horizontal axis expressed in common logarithm, log (nm).
However, in the same field of endeavor, Tokuda teaches a negative electrode active material made up of graphite particles (Tokuda, Abstract); examples of natural graphite include flake graphite and amorphous graphite (which is a carbonaceous material) (Tokuda, [0039]); and the graphite is in the form of spheroidized natural graphite particles (Tokuda, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material is a composite carbon material comprising a carbonaceous material and a spheroidized graphite 
The combination of flake graphite and a carbonaceous material is likely to be obvious when it does no more than yield predictable results. (See MPEP § 2143, A.).
Wakizaka in view of Tokuda does not teaches wherein the carbon material has a half width at half maximum of pore distribution, log (nm), of 0.3 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore distribution (nm), as determined by mercury intrusion porosimetry, of the carbon material for a non-aqueous secondary battery, with a horizontal axis expressed in common logarithm, log (nm).
However, in the same field of endeavor, Long teaches a porous carbon electrode structure having pores wherein the pores have an average diameter that ranges from about 2 nm to about 1 um (Long, Abstract); and the porous carbon electrode structure having a half width at half maximum of pore distribution, log (nm), of 0.3345 (which falls in the claimed range of 0.3 or greater), wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore distribution (nm) with a horizontal axis expressed in common logarithm, log (nm) (Long, Fig. 4, [0008], e.g., FIG. 4 is a pore-size distribution plot derived from nitrogen-sorption porosimetry measurements, showing a narrowing of the pores of the carbon nanofoam after incorporation of the FeOx coatings; (as shown in Fig. 4, when the horizontal axis is converted to log (nm), the 20 h FeOx has a half 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material has a half width at half maximum of pore distribution, log (nm), of 0.3 or greater, wherein the half width at half maximum of pore distribution, log (nm), is a half width at half maximum at a micropore side of a peak in a pore diameter of from 0.01 um to 1 um in a pore distribution (nm), of the carbon material for a non-aqueous secondary battery, with a horizontal axis expressed in common logarithm, log (nm), for the purpose of enhancing charge-storage capacity (Long, [0038]).  
Claim 4 has a dependency on claim 1 which are both directed to a product.  The product-by-limitations “as determined by mercury intrusion porosimetry)” of claim 4 does not distinguish the product of the instant application from the product of Wakizaka in view of Yamada and Long.  (See MPEP § 2113).

Claims 5, 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka et al. (“Wakizaka”, US 20140335428 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Tokuda et al. (“Tokuda”, US 20130071730 A1).
Regarding claim 5, Wakizaka teaches the carbon material for a non-aqueous secondary battery according to claim 1 as disclosed above.  
Wakizaka does not teaches wherein the carbon material is a spheroidized graphite made of flake graphite.
However, in the same field of endeavor, Tokuda teaches a negative electrode active material made up of graphite particles (Tokuda, Abstract); natural graphite may be flake graphite (Tokuda, [0039]); and the graphite is in the form of spheroidized natural graphite particles (Tokuda, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material is a spheroidized graphite made of flake graphite, for the purpose of low cost and/or ease of electrode production (Tokuda, [0039]).  
Regarding claim 22, Wakizaka teaches the carbon material of claim 1 as disclosed above.  
Wakizaka does not teaches wherein the specific surface area is 25 m2/g.
However, in the same field of endeavor, Tokuda teaches a negative electrode active material made up of graphite particles (Tokuda, Abstract); and the BET specific surface area of the negative electrode active material is a value of specific surface area as measured in accordance with the BET method, and is preferably 25 m2·g-1 or smaller (Tokuda, [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the specific surface area is 25 m2/g, for the purpose of providing optimum lithium acceptance during charging, stability and/or reactivity with the nonaqueous electrolyte solution (Tokuda, [0109]).  
Regarding claim 32, Wakizaka teaches the carbon material for a non-aqueous secondary battery according to claim 1 as disclosed above.  
Wakizaka does not teaches wherein the carbon material is a natural graphite.
However, in the same field of endeavor, Tokuda teaches a negative electrode active material made up of graphite particles (Tokuda, Abstract); natural graphite may be flake graphite (Tokuda, [0039]); and the graphite is in the form of spheroidized natural graphite particles (Tokuda, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material is a natural graphite, for the purpose of low cost and/or ease of electrode production (Tokuda, [0039]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka et al. (“Wakizaka”, US 20140335428 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Yamada et al. (“Yamada”, JP 2011086617 A, translation disclosed in IDS).
Regarding claim 6, Wakizaka teaches the carbon material for a non-aqueous secondary battery according to claim 1 as disclosed above.  
Wakizaka does not teaches wherein the carbon material has a frequency of particles having a particle diameter of 3 um or less of from 1% to 60%, wherein the particle diameter and the frequency of the particles is measured using a flow-type particle image analyzer after the carbon material has been irradiated with ultrasonic waves of 28 kHz at a power of 60 W for 5 minutes.
However, in the same field of endeavor, Yamada teaches a carbon material for lithium-ion secondary battery by which the particle diameter measured about the carbon material particle by the flow type particle image analysis apparatus, and in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material has a frequency of particles having a particle diameter of 3 um or less of from 1% to 60%, for the purpose of providing high capacity (Yamada, [0082]).  Yamada’s particle diameter and frequency of particles overlap that of the claimed ranges; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Claim 6 has a dependency on claim 1 which are both directed to a product.  The product-by-limitations “wherein the particle diameter and the frequency of the particles is measured using a flow-type particle image analyzer after the carbon material has been irradiated with ultrasonic waves of 28 kHz at a power of 60 W for 5 minutes” of claim 6 does not distinguish the product of the instant application from the product of Wakizaka in view of Yamada.  (See MPEP § 2113).
Regarding claim 19, Wakizaka teaches the carbon material of claim 6 as disclosed above.  
Wakizaka does not teaches wherein the carbon material has a frequency of particles with a particle diameter of 3 um or less of from 1% to 30%.
However, in the same field of endeavor, Yamada teaches a carbon material for lithium-ion secondary battery by which the particle diameter measured about the carbon material particle by the flow type particle image analysis apparatus, and in the carbon material particle which irradiated the ultrasonic wave of 28 kHz for 10 minutes with the output 60W – particle number frequency with a particle diameter of 5 micrometers or less – 40% to 85% (which is being interpreted as carbon material has a frequency of particles with a particle diameter of 5 um or less (which overlaps the claimed range of 3 um or less) of 40% to 85%)) (Yamada, Title, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material has a frequency of particles with a particle diameter of 3 um or less of from 1% to 30%, for the purpose of providing high capacity (Yamada, [0082]).  Yamada’s particle diameter overlap that of the claimed range; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).  Yamada’s frequency of particles does not overlap with that of the claimed range but are close; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka et al. (“Wakizaka”, US 20140335428 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Sotowa et al. (“Sotowa”, US 20070092428 A1, disclosed in IDS).
Regarding claim 31, 
Wakizaka does not teaches wherein the carbon material has a true density in a range of 1.9 to 2.26 g/cm3.
However, in the same field of endeavor, Sotowa teaches a carbon material for battery electrode comprising a true density of 2.21 to 2.23 g/cm3 (which falls in the claimed range of 1.9 to 2.26 g/cm3) (Sotowa, Title, [0030], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the carbon material having a true density falling in the claimed range of 1.9 to 2.26 g/cm3, for the purpose of providing a high charge/discharge capacity and/or exhibiting excellent charge/discharge cycle characteristics and/or large-current load characteristics (Sotowa, [0002]).

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Wakizaka fails to describe a BET specific surface area greater than 4.1 m2/g. … methods for producing the presently claimed carbon material and that of Wakizaka differ in materials, heating temperature, and other process conditions. Thus, the claims and Wakizaka differ in not only a cumulative pore volume at pore diameters in a specific range, but also a BET specific surface area (SA) and Raman R value. For at least this reason, the claims are believed to be patentable. … Wakizaka fails to provide any indication that a modification should be undertaken to replicate the claims, nor that any beneficial effects could be obtained by doing so. For 
Applicant’s argument is not persuasive.   
Wakizaka teaches wherein the carbon material has a Raman R value, e.g., 0.31 (Table 1, Example 1), which falls in the claimed range of 0.2 or greater (Wakizaka, [0088], [0205], Table 1, e.g., Raman value R of the graphite material is preferably 0.05 to 5 and more preferably 0.07 to 4 (which overlaps the claimed range of 0.2 or greater; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)); (in Table 1, Example 1, 2 and 5 show Raman R values of 0.31, 0.21 and 0.22, respectively, which fall in the claimed range of 0.2 or greater)). 
Wakizaka teaches wherein the carbon material has a BET specific surface area 0.4 m2/g to 5 m2/g (which overlaps the claimed range of greater than 4.1 m2/g) (Wakizaka, [0037], [0205], Table 1, e.g., graphite material having a BET specific surface area of 0.4 m2/g to 5 m2/g (which overlaps the claimed range of greater than 4.1 m2/g or more)).
Wakizaka teaches the carbon material has a BET specific surface area of 0.4 m2/g to 5 m2/g which overlaps in the claimed range of greater than 4.1 m2/g; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Wakizaka teaches wherein the carbon material has a cumulative pore volume, at a pore diameter of 3 um or less (which overlaps the claimed range of from 0.01 um to 1 um), of 0.18 cm3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g and falls in the claimed range of 0.08 mL/g or more) (Wakizaka, at least [0028], [0032], [0034], e.g., graphite material (which is a carbon material) having the accumulated 3/g to 0.60 cm3/g (which is equivalent to 0.18 mL/g to 0.60 mL/g)).
Wakizaka teaches the carbon material having a cumulative pore volume at pore diameters in a range of 3 um or less which overlaps the claimed a range of from 0.01 um to 1 um; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Claim 1 is directed to a product, not a method of making the product.  Applicant’s arguments with regard to the method of making the product is not commensurate in scope with the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAIXIA ZHANG/Primary Examiner, Art Unit 1723